Citation Nr: 1726473	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  08-33 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for left foot pes planus with plantar fasciitis.

2. Entitlement to a rating in excess of 10 percent for right foot pes planus with plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1979 to March 1984.

The matter on appeal comes to the Board of Veteran's Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied entitlement to a rating in excess of 10 percent for bilateral pes planus with plantar fasciitis.

In a January 2012 decision the Board denied entitlement to a rating in excess of 10 percent for bilateral pes planus with plantar fasciitis in its application of Diagnostic Code 5276.  38 C.F.R. § 4.71a (2016).

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2014 Memorandum Decision, the Court vacated the denial and remanded the matter for additional development.

In May 2014, the appeal returned to the Board.  The Board awarded the Veteran separate 10 percent ratings for bilateral pes planus for each foot, applying a new Diagnostic Code 5284.  The Veteran appealed the Board's decision to the Court.

In May 2015, the Court vacated and remanded the May 2014 Board decision for additional development.  Based on a Joint Motion for Partial Remand, the Court found that since the January 2007 VA examination, the Veteran has suggested that his bilateral foot disability had worsened coupled with evidence of prescription shoes, and ordered the Board obtain a new examination.  The Board remanded the case in July 2015, and the VA examination was conducted in October 2015.  

In March 2016, the Board denied the claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In March 2017, the Court granted a Joint Motion for Remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The parties to the February 2017 Joint Motion for Remand found that the Board's March 2016 decision denying entitlement to a disability rating in excess of separate 10 percent ratings for pes planus with plantar fasciitis of each foot provided inadequate reasons and bases regarding the nature of any functional loss and 38 C.F.R. § 4.59.  Given the foregoing, and the fact that there is no indication that appellant's feet were tested for pain on weight-bearing as required by 38 C.F.R. § 4.59 and Correia v. McDonald, 28 Vet.App. 158, 168 (2016), further development is in order.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file relevant VA treatment records pertaining to care of either foot since March 2016.  If the RO cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. Thereafter schedule the Veteran for a VA examination to determine the current severity of his bilateral pes planus with plantar fasciitis.  The examiner is to be provided access to the claims folder, the VBMS file, the Virtual VA file, a copy of this remand, and the appropriate disability benefits questionnaire pertaining to rating examinations for pes planus and plantar fasciitis.  

Full range of motion testing must be performed. The range of motion in each foot must be tested in both active and passive motion, in weight-bearing and nonweight-bearing.  The examination report must specifically address the nature of any foot pain on weight-bearing and any functional loss due to pain.  All findings should be reported in detail.

3. The Veteran is to be notified that it is his responsibility to report for any scheduled examinations and to fully cooperate to the best of his ability in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned undeliverable. 

4. After the development requested has been completed, review the examination report to ensure that it is in complete compliance with the directives of this remand.  The RO must ensure that the examiner documented their consideration of VBMS and Virtual VA records.  If any report is deficient in any manner, corrective procedures must be implemented at once.

5. Then readjudicate the Veteran's appeal based on the entirety of the evidence.  If any benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

